Case: 1:19-cr-00567 Document #: 125 Filed: 04/06/20 Page 1 of 3 PageID #:600


                                                           FIL/2E0D
                                                                  20
                                                                                     NF
                                                               4/6
                                                                          . BRUTO N
                                                             THOMA.SDG  IS TRICT COUR
                                                                                      T
                                                          CLER K , U .S
Case: 1:19-cr-00567 Document #: 125 Filed: 04/06/20 Page 2 of 3 PageID #:601
Case: 1:19-cr-00567 Document #: 125 Filed: 04/06/20 Page 3 of 3 PageID #:602
